Case Case
     2:21-cr-00020-JAD-BNW
          2:21-cr-00020-JAD-BNW
                            *SEALED*
                                 Document
                                     Document
                                          2 Filed
                                               1 02/08/21
                                                  Filed 02/05/21
                                                            Page Page
                                                                 1 of 22 of 3




                                                      ORDER GRANTING
Case Case
     2:21-cr-00020-JAD-BNW
          2:21-cr-00020-JAD-BNW
                            *SEALED*
                                 Document
                                     Document
                                          2 Filed
                                               1 02/08/21
                                                  Filed 02/05/21
                                                            Page Page
                                                                 2 of 23 of 3




                         UNITED STATES DISTRICT JUDGE
              2/8/2021
